DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 21-23, 27-30 and 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant does not point out support for “locating the disposable member in a package”, instead only pointing out that according to [0031] ingredients may exit a nozzle and then enter a package. Applicant does not point out adequate support for a custom powdered cosmetic formulation being dispensed onto a single-use disposable member. Instead, applicant points to a statement in in [0039] that an ingredient (as opposed to custom powdered cosmetic formulation) me be dispensed onto a “disposable porous member”.   Applicant does not point out support for “transferring the disposable member in the package to a user with a robot arm”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-6, 21-23, 27-30 and 32-35 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Torchia et al. (US 5,431,201). Regarding claim 1, Torchia discloses a method for dispensing a custom formulation, comprising providing a custom formulation dispensing apparatus; locating one or more ingredients in one or more containers (see col. 13, lines 51-64) within the dispensing apparatus, dispensing one or more user selected powdered (see col. 1, line 16) custom formulations comprising one or more ingredients onto a single use disposable member (43); locating the disposable member into a package (17; and in the alternative one of the containers which the needle the syringe enters) and transferring the member to a user with a robot arm (18) moveable across at least two axes wherein the custom formulation dispensing apparatus includes a computer (10), an automated dispensing apparatus for dispensing the one or more ingredients using an at least two axis robot arm (18), and a housing (12) and wherein the housing contains the automated dispensing
apparatus and the ingredients (see Fig. 1). The computer is not expressly disclosed to be in or out of the
housing; however, it would have been obvious to one of ordinary skill in the art to have located the
computer with the housing to control the robot arm and other elements within the housing. Regarding
claim 3, the robot arm is translatable in at an X and Y direction and is rotatable about a Z axis (see col. 7,
lines 27-68 and Fig. 1). Regarding claim 4, the robot arm is translatable in at least one of the X, Y and Z axes and is rotatable in at least one of the X, Y and Z axes (see col. 7, lines 27-68 and Fig. 1). Regarding
claim 5, the robot arm is translatable in at least two of the X, Y and Z axes and rotatable in at least two
of the X, Y and Z axes. Regarding claim 6, the robot arm translates a package (43). Regarding claim 21,
the robot arm is configured to grasp a package (43). Regarding claim 22, the robot arm would be capable
of grasping the containers and the method comprised the robot arm placing the package (43) at a
dispensing site. Regarding claims 23, the discussion of prescription medications and “route of
administration” in col. 9, lines 58-61 would have suggested a patch to one of ordinary skill in the art.
Regarding claim 27, discussion of dissolving solid medication in col. 1, lines 15-35 would have suggested
a tablet to one of ordinary skill in the art. Regarding claim 28, one or more ingredients are combined to
form a powdered consumable product (see col. 1, lines 15- 40). Regarding claim 29, an ingredient is dissolvable (see col. 1, lines 15-40). Regarding claim 30, the custom formulation for internal consumption is dispensed into a package (see col. 1, lines 15-40). Regarding claims 32-35, a data storage device is disclosed (see col. 9, lines 39-62).
Response to Arguments
The claims as currently amended are not rejected under the second paragraph of section 112.  
The claims remain rejected under the first paragraph of section 112.  Applicant does not point out support for “locating the disposable member in a package”, instead only pointing out that according to [0031] ingredients may exit a nozzle and then enter a package. Applicant does not point out adequate support for a custom powdered cosmetic formulation being dispensed onto a single-use disposable member. Instead, applicant points to a statement in in [0039] that an ingredient (as opposed to custom powdered cosmetic formulation) me be dispensed onto a “disposable porous member”.   Applicant does not point out support for “transferring the disposable member in the package to a user with a robot arm”.
Applicant argues “no teachings have been identified to suggest a customized powdered
formulation dispensed robotically onto a single use disposable for providing to a user of the
formulation”; however, firstly there is no claim limitation requiring the powder to be dispensed robotically on the disposable member, secondly applicant deleted the requirement that the powdered cosmetic be transferred to a user robotically, and thirdly “user” does not necessarily mean a user of the formulation in the claims.  The user could instead be a user of the equipment.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774